PRICE, Judge:
This appeal is from an order directing appellant to continue paying support for a child born out of lawful wedlock after that child’s eighteenth birthday at the rate of $16.00 per week until further order of the lower court. We reverse.
On May 23, 1960, appellant entered a guilty plea to a charge of neglect to support a child born out of lawful *378wedlock.1 Appellant was ordered to pay $8.00 per week for the maintenance and support of the child until she reached the age of eighteen years. On May 25, 1974, the support order was increased to $16.00 per week.
Shortly after the child’s eighteenth birthday, appellant filed a pro se petition to terminate his support obligation. The support order was terminated administratively without notice to appellee, the child’s mother. Appellee contested this action and a hearing was held on May 27, 1976. The issue is this proceeding, as perceived by the lower court, was:
“Whether a court order against the father of an illegitimate child should automatically terminate when the child reaches the age of 18, simply because the child was illegitimate and the obligation to support her arose after a criminal conviction of her father.”
As previously indicated, the order entered by the court following the hearing of May 27, 1976 directed that appellant continue to provide support “at the rate of sixteen ($16.00) dollars per week until further order of this Court.”
The statute under which appellant was convicted, former 18 P.S. § 4732, provides, inter alia:
“Whoever, being a parent, wilfully neglects or refuses to contribute reasonably to the support and maintenance of a child born out of lawful wedlock, whether within or without this Commonwealth, is guilty of a misdemeanor
Before the trial, with the consent of the defendant indorsed on the bill of indictment, as now provided by law, or at the trial on entry of a plea of guilty, or after conviction, instead of imposing the fine herein provided, or in addition thereto, the court having regard to the circumstances and to the financial capacity of the defendant, may make an order, subject to change from time to time, as circumstances may require, directing the defendant to *379pay a certain sum periodically, for such time and to such person as the court may direct.”
At the time of appellant’s conviction, the definition of “child” relevant to the above-quoted provision was found in former 18 P.S. § 4731,2 which states that “the word ‘children’ shall be limited to mean children under sixteen (16) years of age, and also such children over sixteen (16) and under twenty-one (21) years of age, as by reason of infirmity are incapable of supporting themselves.” That definition was subsequently amended to specify that “the word ‘children’ shall be limited to mean children under sixteen (16) years of age, and also such children over sixteen (16) and under eighteen (18) years of age, as by reason of infirmity are incapable of supporting themselves.”3 An effectively identical definition appears in our present Crimes Code.4
The record reflects that, as of May 27, 1976, the date of the hearing and the order appealed herein, the child was a nineteen year old high school student and planned to enter college in the fall. Nowhere in the record is there mention of any infirmity, disability, or other unusual circumstances affecting her. The accounting records of the lower court showed appellant to be $176.00 overpaid in his support obligation as of the child’s eighteenth birthday. On these facts, it is clear that the lower court had no power to extend appellant’s support obligation pursuant to a conviction under former 18 P.S. § 4732. No statutory authority for such an extension exists in the former Penal Code or the present Crimes Code. ,
Both appellee in her brief and the lower court in its opinion cite recent United States Supreme Court decisions which have been directed to removal of the stigma and disability traditionally inherent in the status of illegitimacy. *380In Gomez v. Perez, 409 U.S. 535, 538, 93 S.Ct. 872, 875, 35 L.Ed.2d 56 (1973), the Supreme Court states that:
“[A] State may not invidiously discriminate against illegitimate children by denying them substantial benefits accorded children generally. We therefore hold that once a State posits a judicially enforceable right on behalf of children to needed support from their natural fathers there is no constitutionally sufficient justification for denying such an essential right to a child simply because its natural father has not married its mother.”5
We do not hold or imply, by our decision in this case, that illegitimate children in this Commonwealth do not have a right to support and maintenance coextensive with that of legitimate children.6 We hold simply that the statute under which appellant was convicted provided the lower court with no power to extend appellant’s support obligation beyond the eighteenth birthday of the child in question.
The order of the lower court is reversed and appellant’s support obligation under the conviction at No. 39645 May Term, 1960, is terminated.
SPAETH, J., files a concurring opinion.

. Act of June 24, 1939, P.L. 872, § 732 (18 P.S. § 4732), repealed, Act of December 6, 1972, P.L. 1482, No. 334, § 5.


. Act of June 24, 1939, P.L. 872, § 731 (18 P.S. § 4731), repealed, Act of December 6, 1972, P.L. 1482, No. 334, § 5.


. As amended by the Act of June 16, 1972, P.L. 421, No. 122, § 4, repealed, Act of December 6, 1972, P.L. 1482, No. 334, § 5.


. 18 Pa.C.S. § 4321(d)(2).


. Although our disposition in the instant case does not require that Gomez v. Perez, 409 U.S. 535, 93 S.Ct. 872, 35 L.Ed.2d 56 (1973), be distinguished, it is interesting to note that, in Gomez, Texas law recognized no enforceable duty on the part of a father to support his illegitimate children.


. For example, The Pennsylvania Civil Procedural Support Law, Act of July 13, 1953, P.L. 431, § 1 (62 P.S. § 2043.31) et seq., draws no distinctions based on legitimacy.